Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 1 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 2 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 3 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 4 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 5 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 6 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 7 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 8 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 9 of
                                        35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 10 of
                                         35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 11 of
                                         35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 12 of
                                         35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 2: 4 Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

  Sch A.        Make         Model            Other Info                Year        Debtor         Current Value   Portion Owned
   4.1     Protector        28      Inoperable - damaged in             2005    Debtor 1 only             77,000           77,000
                                    accident and insurance claim in
                                    process
   4.2     Continental      Contc                           -25453      2015    Debtor 1 only              3,000             3,000
   4.3     Contc            Util                            -24600      2015    Debtor 1 only              3,000             3,000
   4.4     BigTX            Carrier                         -93497      2018    Debtor 1 only              2,000             2,000




         Case: 20-30242         Doc# 123       Filed: 06/26/20        Entered: 06/26/20 13:20:39             Page 13 of
                                                            35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4: 17 Deposits of money

            Type of Account    Bank Name       Balance

     17.1   Checking          Wells Fargo        22,202
     17.1   Checking          Wells Fargo        68,569
     17.1   Checking          Wells Fargo        12,187
     17.1   Checking          Wells Fargo        27,930
     17.1   Checking          Wells Fargo        15,514
     17.1   Checking          Wells Fargo           218
     17.2   Savings           ING                29,839
     17.3   Money Market      Morgan Stanley      3,628
     17.3   Money Market      Morgan Stanley     14,816




   Case: 20-30242        Doc# 123      Filed: 06/26/20    Entered: 06/26/20 13:20:39   Page 14 of
                                                    35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4:19 Non-publicly traded stock and interests in incorporated and unincorporated businesses

              Entity Name                % Ownership Partners Capital

Keystone Private Market V, LP                      1%          65,411
18231 Murphy Parkway, LLC                         41%         160,151
Dwight Partners, LLC                              33%       1,735,074
NGI East Bay Portfolio LLC                        45%      13,764,788
Sixteenth Street Medical Center LLC               21%         (42,748)
Garden Village Partners LLC                        5%              -
Otto Transport LLC                                 0%              -
Robotic Infantry Inc                             100%              -
ASL Murphy Parkway, LLC                          100%              -
Dogwood Leasing / Team L, LLC                    100%              -

                                                           15,682,676




    Case: 20-30242          Doc# 123      Filed: 06/26/20      Entered: 06/26/20 13:20:39            Page 15 of
                                                       35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4:21 Retirement or pension accounts

 Acct Type      Institution Name           $

    IRA      Pensco Roth IRA             17,199,570
    IRA      Fidelity -0042                     197
    IRA      Fidelity - 4527                     14
    IRA      Fidelity -5509                   5,130
    IRA      Morgan Stanley - 3935           23,714
    IRA      Morgan Stanley - 3934                0

             Total IRA                   17,228,626

  401(k)     Guideline 401K                386,773

             Totals                      17,615,399




   Case: 20-30242        Doc# 123    Filed: 06/26/20    Entered: 06/26/20 13:20:39   Page 16 of
                                                  35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4:22 Other security deposits and prepayments

          Description                 Service Provider            Amount
Professional Fee Retainer         Ashley Rust Assoc                  114,000
Bail Paid to Dept of Justice      DOJ Bail                           300,000
Professional Fee Retainer         Goodwin Procter                    500,000
Professional Fee Retainer         Keller Benvenutti Kim               67,462
Professional Fee Retainer         McManis Faulkner                    45,349
Professional Fee Retainer         Paladin                             23,061
Professional Fee Retainer         Ramsey & Ehrlich                 1,550,749

                                                                   2,600,620

Escrow Payment - Google damages                                      756,499

Grand Total                                                        3,357,119




    Case: 20-30242         Doc# 123   Filed: 06/26/20     Entered: 06/26/20 13:20:39   Page 17 of
                                                   35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4:25 Trusts, equitable or future interests in property (other than anything listed
in line 1), and rights or powers exercisable for your beneﬁt

         Description                 Acct Number            Amount
CLAT Brokerage Accounts                Fidelity -5345         3,153,723
CLAT Brokerage Accounts                Fidelity -8095                48
CLAT Brokerage Accounts                Fidelity -8097           490,794
CLAT Brokerage Accounts                Fidelity -8098           537,424
CLAT Brokerage Accounts                Fidelity -8099           338,386
CLAT Brokerage Accounts                Fidelity -8100           438,629
CLAT Brokerage Accounts                Fidelity -8101         1,448,502
CLAT Brokerage Accounts                Fidelity -8102           315,482
CLAT Brokerage Accounts                Fidelity -8105           315,482

                                                               7,038,470




   Case: 20-30242        Doc# 123       Filed: 06/26/20     Entered: 06/26/20 13:20:39          Page 18 of
                                                     35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4:30 Other amounts someone owes you

           Description             Amount
Accounts receivable other              35,000
Pacchiana Loan                         60,000
Business Loan                         173,724
Fawn Park                             720,000
NGI East Bay                        9,946,959
RAD Urban, Inc.                     1,095,421
Randall Miller Loan                 3,400,000
                                   15,431,104




   Case: 20-30242       Doc# 123   Filed: 06/26/20      Entered: 06/26/20 13:20:39   Page 19 of
                                                35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4:31 Interests in insurance policies

             Company                Coverage          Beneficiary       Value
Assurity Life Insurance Company        Life              Debtor          10,000
Farmers Insurance                    Renters             Debtor
Farmers Insurance                     Auto               Debtor
Farmers Insurance                   Motorcycle           Debtor
BoatUS Marine Insurance               Boat               Debtor
Blue Shield                          Medical      Debtor & Dependents
Delta Dental                         Dental       Debtor & Dependents
VSP                                   Vision      Debtor & Dependents

                                                                         10,000




   Case: 20-30242       Doc# 123      Filed: 06/26/20    Entered: 06/26/20 13:20:39   Page 20 of
                                                   35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4:33 Claims against third parties, whether or not you have filed
a lawsuit or made a demand for payment

                                                                              Amount
Claim against Uber Technologies, Inc. pursuant to Indemnification
Agreement dated April 11, 2016.
                                                              Judgement       179,047,999
                                                                   Fees           475,571

Claims against Alphabet, Google and Waymo: Potential claims for                        1
tortious interference with contractual rights and prospective economic
advantage; anticompetitive behavior; violations of California Business
and Professions Code section 16600

Claims against Uber and Apparate: Potential claims for rescission, breach              1
and fraud related to Otto Trucking and Otto transactions; anticompetitive
behavior; violations of California Business and Professions Code section
16600

                                                                              179,523,572




   Case: 20-30242        Doc# 123      Filed: 06/26/20      Entered: 06/26/20 13:20:39      Page 21 of
                                                    35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule A/B Part 4:35 Any financial assets you did not already list

            Description                       Entity/Party             Amount
Simple Agreement Future Equity                Jabril Jackson              125,000
Simple Agreement Future Equity                   One70                     50,000
Simple Agreement Future Equity                   Pronto                 5,539,690
Simple Agreement Future Equity                Home Studio                 250,000

                                                                       5,964,690




   Case: 20-30242        Doc# 123       Filed: 06/26/20        Entered: 06/26/20 13:20:39   Page 22 of
                                                     35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 23 of
                                         35
Case: 20-30242   Doc# 123   Filed: 06/26/20   Entered: 06/26/20 13:20:39   Page 24 of
                                         35
ANTHONY SCOTT LEVANDOWSKI
Case Number 20-30242
Schedule C Part 2 Property Claimed as Exempt

All exemptions claimed are allowed under California statute § 703.140(b)

            Description             A/B Line     Value Owned         Exempt Value
2014 Toyota Tacoma                    3.1                 5,000              5,000
2009 VW Jetta                         3.2                   500                500
2017 Honda CRF250L                    3.3                 7,000              5,850
Personal property in household         15                16,800             16,800
Retirement accounts                    21            17,615,399         17,615,399
Tools of the trade                     39                 3,500              3,500
Life insurance                         31                10,000             10,000
Wildcard exemption                    n/a                30,825             30,825
                                                     17,689,024         17,687,874




   Case: 20-30242        Doc# 123      Filed: 06/26/20      Entered: 06/26/20 13:20:39   Page 25 of
                                                    35
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

In re Levandowski                                                               Case No. 20-30242

Notes and Statement of Limitations, Methodology and Disclaimer Regarding the Debtor’s
Statement and Schedules (the “Global Notes”)

Anthony Scott Levandowski (the “Debtor”) submits his Statement of Financial Affairs (the
“Statements”) and Schedules of Assets and Liabilities (the “Schedules”), pursuant to 11 U.S.C.
section 521 and Federal Rule of Bankruptcy Procedure 1007. The following notes regarding the
Statements and Schedules are fully incorporated into and made part of the Statements and
Schedules. These notes comprise an integral part of the Statements and Schedules and should be
referred to and considered in connection with any review of the Statements and Schedules.
Unless otherwise noted, the financial and other information contained in the Statements and
Schedules is derived from the Debtor in accordance with the Debtor’s financial reporting and
accounting policies and procedures.

The Debtor’s voluntary bankruptcy petition was filed on March 4, 2020 (the “Petition
Date”).The Debtor’s bankruptcy case is administered by order of the Bankruptcy Court under the
caption In re Levandowski, Case No. 20-30242 (HLB).

The Debtor’s financial records and accounting are not maintained according to Generally
Accepted Accounting Principles (“GAAP”) and the Debtor does not engage an outside auditor to
perform an audit of his financial information, thus the aggregate asset values and claim amounts
set forth in the Statements and Schedules may not reflect the values and amounts that would be
set forth in a balance sheet for the Debtor prepared in accordance with GAAP. Further, the
circumstances surrounding the Debtor’s petition limited the amount of time available to prepare
the Statements and Schedules, and as such they were prepared on an expedited basis.

In the interest of transparency and to provide full and complete information to the Court and
creditors, the Debtor has erred on the side of disclosure with respect to ambiguous or uncertain
instructions. Where possible, the Debtor or his agents have attempted contact with the Debtor’s
business partners to corroborate the Debtor’s records, but in some cases that third-party
verification was made difficult by the recent measures taken by local authorities to address
public health concerns related to the coronavirus pandemic. These circumstances
notwithstanding, the Debtor and his agents intend to continue their efforts to verify the financial
information contained herein to ensure completeness and accuracy.

It would be prohibitively expensive, unduly burdensome and extremely time-consuming to
obtain current market valuations of the Debtor’s assets. Accordingly, unless otherwise indicated,
net book values rather than current market values are reflected on the Statements and Schedules.
The current book values may not reflect a comprehensive review of accounting adjustments,
including asset impairments and write-downs, which may be required and conducted in relation
to the Debtor’s bankruptcy. The reader therefore should not place undue reliance upon the book
values associated with the assets listed.


                                                 1
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123   Filed: 06/26/20    Entered: 06/26/20 13:20:39        Page 26 of
                                                35
General Notes Regarding the Debtor’s Statements and Schedules

1. Financial Information.

The information provided for herein, except as otherwise noted, represents the assets and liability
data of the Debtor as of March 4, 2020, unless otherwise noted.

2. Unaudited Financial Information.

The Statements and Schedules were prepared by the Debtor’s business manager, who is not a
licensed CPA, and are unaudited. While the Debtor has tried to ensure that the Statements and
Schedules are accurate and complete based upon information that was available at the time of the
preparation, the subsequent receipt of information or an audit may result in material changes in
financial data contained in the Statements and Schedules. The Debtor and his agents continue
not only to review the Debtor’s books and records, but also to seek corroboration directly from
the Debtor’s business partners wherever possible to ensure both completeness and accuracy.

3. Claim Description.

Any failure to designate a claim on the Statements and Schedules as “contingent,” “unliquidated,”
or “disputed” does not constitute an admission that such claim is not “contingent,” “unliquidated,”
or “disputed.” The Debtor reserves the right to dispute, or to assert offsets or defenses to any claim
reflected on his Schedules as to amount, liability, or classification, or to otherwise subsequently
designate any claim as “contingent,” “unliquidated,” or “disputed.”

Moreover, the Debtor reserves all rights to amend the Statements and Schedules, in all respects, as
may be necessary or appropriate, including, but not limited to, the right to dispute or to assert
offsets or defenses to any claim reflected on the Statements and Schedules as to amount, liability or
classification of the claim, or to otherwise subsequently designate any claim as “disputed,”
“contingent” or “unliquidated.”

Furthermore, nothing contained in the Statements and Schedules shall constitute a waiver of rights
by the Debtor involving any present or future causes of action, contested matters or other issues
under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
or other relevant non-bankruptcy laws.

4. Accuracy.

Reasonable efforts have been made to prepare and file complete and accurate Schedules and
Statements in the time available. However, while the Debtor has sought to file complete and
accurate Statements and Schedules, inadvertent errors and omissions may exist. The Debtor
reserves the right to amend his Statements and Schedules as necessary or appropriate. Nothing
contained in the Schedules and Statements constitutes a waiver of any of the Debtor’s rights or
an admission of any kind with respect to this chapter 11 case, including, but not limited to, any
rights or claims of the Debtor against any third party or issues involving substantive
consolidation, equitable subordination, or defenses or causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable bankruptcy or
non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of rights


                                                  2
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123   Filed: 06/26/20     Entered: 06/26/20 13:20:39         Page 27 of
                                                35
contained elsewhere in the Global Notes does not limit in any respect the general reservation of
rights contained in this paragraph.

         a.       No Admission. Nothing contained in the Schedules and Statements is intended or
                  should be construed as an admission or stipulation of the validity of any claim
                  against the Debtor, any assertion made therein or herein, or a waiver of the
                  Debtor’s rights to dispute any claim or assert any cause of action or defense
                  against any party.

         b.       Recharacterization. Notwithstanding that the Debtor has made reasonable
                  efforts to correctly characterize, classify, categorize, or designate certain claims,
                  assets, executory contracts, unexpired leases, and other items reported in the
                  Schedules and Statements, the Debtor nonetheless may have improperly
                  characterized, classified, categorized, or designated certain items. The Debtor
                  thus reserve all rights to recharacterize, reclassify, recategorize, or redesignate
                  items reported in the Schedules and Statements at a later time as is necessary and
                  appropriate.

5. Liabilities.

The Debtor has sought to allocate liabilities between the prepetition and postpetition periods
based on the information and research that was conducted in connection with the preparation of
the Statements and Schedules. As additional information becomes available and further research
is conducted, the allocation of liabilities between prepetition and postpetition periods may
change.

6. Insiders.

For the purposes of the Statement and Schedules, the Debtor defines “insiders” pursuant to
section 101(31) as (a) relatives, (b) domestic partners (current and former), and (c) corporations
of which the Debtor is an officer, director, or person in control. Payments to insiders listed in (a)
through (c) above are set forth in response to Question 7 of the Statements. While the Debtor has
not determined and is not at this time taking a position regarding whether Pronto.ai is an insider,
he has elected to treat it as such for purposes of the Schedules.

Persons listed as “insiders” have been included for informational purposes only. The Debtor
does not take any position with respect to (a) such person’s influence over the control of the
Debtor, (b) the management responsibilities or functions of such individual, (c) the decision-
making or corporate authority of such individual or (d) whether such individual could
successfully argue that he or she is not an “insider” under applicable law.

The Debtor has endeavored to include all payments made over the twelve months preceding the
filing to any individual deemed an insider and reserves the right to update this information as the
Debtor and his agents continue to review the Debtor’s books and records.

7. Transfers Made Within 90 Days of Petition Date.

The response to Question 6 of the Statements lists all parties who received at least $6,825 in
aggregate within 90 days immediately preceding the Petition Date. In the interest of


                                                    3
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123     Filed: 06/26/20     Entered: 06/26/20 13:20:39         Page 28 of
                                                  35
transparency, the Debtor has erred on the side of inclusion, whether or not the transferee is a
creditor of the Debtor. Accordingly, the listing of any transfer in response to Question 6 of the
Statements does not constitute an admission that the transferee of such transfer is a creditor of
the Debtor.

8. Setoffs.

The Debtor may incur setoffs from third parties, particularly professionals and other creditors
who may apply outstanding invoices against retainers or deposits in their possession. The Debtor
may not have full knowledge of either the occurrence or value of these setoffs in real-time. The
Debtor reserves all rights to enforce or challenge, as the case may be, any setoffs that have been
or may be asserted.

9. Specific Notes.

These general notes are in addition to the specific notes set forth in the related Statements and
Schedules hereinafter.

                                    Notes to Schedule “A / B”

Unless otherwise noted, all of the amounts listed on Schedule A/B represent the value of each
Debtor’s assets as reflected in the Debtor’s books and records. The Debtor has performed no
independent review of the value of these assets. The actual value of the assets listed may differ
significantly from the amounts reflected in each Debtor’s books and records.

The following notes on specific responses are provided in the interest of transparency.

Question 4.1: The asset listed is a watercraft that was damaged in an accident and is currently
inoperable. An insurance claim has been filed and is in process. The value indicated presumes the
watercraft is restored to operable condition after repairs and/or is not restored but an offsetting
insurance payment is received.

Question 17: Checking accounts ending 6040, 6057, and 6065 are held jointly with the mother of
the Debtor’s two children, and are used for expenditures related to their education, health, and
general welfare in the ordinary course as part of a child support agreement. The ING bank account
is a euro-denominated account in Belgium. The Debtor is working to close this account as soon as
practical and will repatriate the funds for deposit into the DIP account at Wells Fargo immediately
thereafter.

Question 19: The amount scheduled for the Debtor’s interest in NGI East Bay Portfolio LLC
includes a capital contribution of $4.98M, identified in the Debtor’s balance sheet but for which the
Debtor and his agents initially could not find documentation. Thus the amount was left off the
original submission of these Schedules. After continued searching, the Debtor and his agents were
able to substantiate the investment but are now endeavoring to confirm the current balance. As
such, the value of the NGI East Bay Portfolio LLC interest continues to be subject to change.

Question 22: The Debtor has funded various retainers and escrow amounts held by professionals:

        Ashley Rust Associates – public relations

        DOJ Bail – cash bond


                                                  4
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123   Filed: 06/26/20    Entered: 06/26/20 13:20:39          Page 29 of
                                                35
        Goodwin Procter – litigation counsel

        Keller Benvenutti Kim – bankruptcy counsel

        McManis Faulkner – litigation counsel

        Paladin – bankruptcy financial advisor

        Ramsey & Ehrlich – defense counsel (also holds $756,499 in escrow for Google litigation
         damages)

Question 25: The Debtor has established several Charitable Lead Annuity Trusts (each, a
“CLAT”). CLATs are irrevocable trusts from which annuity payments are made to designated
charities over a defined number of years, after which time any residual value remaining in the trust
is transferable to designated beneficiaries on a tax-free basis. The Debtor’s CLATs have a term of
twenty years. The value at the end of the term is difficult to estimate and could be either higher or
lower than the figures herein. The Debtor is a residual beneficiary of these CLATs.

Question 28: The Debtor has not yet filed a return for the 2019 tax year, but does not anticipate any
refund. Inasmuch as they could impact the Debtor’s income in tax years 2015 and 2016, the
litigations described in Question 33 may have tax implications requiring amended returns, which
may or may not result in refunds for those years.

Question 30: A loan for $173,724 is listed in the Debtor’s financial records but the Debtor
continues to search for supporting documentation. The Randall Miller loan balance is subject to
verification.

Question 34: Certain professionals hold substantial retainer balances against which pre-petition
amounts owed for professional fees and expenses related to ongoing litigation and other services
may be applied. The Debtor may not have full knowledge of either the occurrence or value of
such transactions in real-time.

Question 35: The Debtor has invested in various Simple Agreement for Future Equity (“SAFE”)
convertible notes benefitting insiders. The One70 SAFE is issued by the Debtor’s brother. The
Home Studio SAFE is issued by the Debtor’s fiancée. The Pronto SAFE is issued by a company
co-founded by the Debtor and which currently employs him.

Question 53: The Debtor remains involved with a non-profit, 501(c)(3) religious organization he
helped found, Way of the Future. Way of the Future is one of the charities funded by the CLATs.

                                       Note to Schedule “C”

                                   Property Claimed as Exempt

Schedule “C” contains the Debtor’s best estimate as of the date hereof of the property he is entitled
to claim as exempt under section 522 of the Bankruptcy Code. The Debtor reserves the right to
supplement Schedule “C.”




                                                  5
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123   Filed: 06/26/20     Entered: 06/26/20 13:20:39         Page 30 of
                                                35
                                     Note to Schedule “E / F”

                                                Taxes

Schedule “E” contains the Debtor’s best estimate of all of the potential priority claims against each
Debtor’s estate held by governmental and quasi-governmental entities. The Debtor has not
determined whether, and to what extent, any of the creditors identified on Schedule “E” in fact are
entitled to priority under section 507 of the Bankruptcy Code. The Debtor reserves the right to assert
that claims identified on Schedule “E” are not claims of governmental entities and/or that such
claims are not entitled to priority.

                                         Domestic Support

Schedule “E” contains the Debtor’s monthly child support obligation. The Debtor has not
determined whether, and to what extent, any of the creditors identified on Schedule “E” in fact are
entitled to priority under section 507 of the Bankruptcy Code. The Debtor reserves the right to assert
that claims identified on Schedule “E” are not entitled to priority.

                                    General Unsecured Claims

The Debtor has used reasonable best efforts to list all general unsecured claims against the
Debtor on Schedule “E/F” based upon the Debtor’s existing books and records. Amounts
included on Schedule “E/F” are the Debtor’s best estimates of liabilities and subject to change as
the Debtor continues to review its books and records and receive further information from
creditors. The Debtor reserves all rights to amend this list of creditors and the nature and
amounts of their claims.

The Debtor is listed as a guarantor on five loans totaling $138M in principal, each of which was
borrowed by an entity in which the Debtor has a financial interest:

        Construction loan, $68.25M, maturity 10/9/20
            o Guarantors: Debtor, Randall Miller, NGI East Bay Portfolio, LLC
            o Nature of Guaranty: Completion, Carrying Cost, Recourse
        Construction loan (mezzanine), $22.75M, maturity 10/29/20
            o Guarantors: Debtor, Randall Miller, NGI East Bay Portfolio, LLC
            o Nature of Guaranty: Completion, Carrying Cost, Recourse
        Mortgage loan, $35M, maturity 5/6/27
            o Guarantors: Debtor, Randall Miller
            o Nature of Guaranty: Recourse
        Mezzanine A loan, $9M, maturity 5/6/27
            o Guarantors: Debtor, Randall Miller
            o Nature of Guaranty: Recourse
        Mezzanine B loan, $3M, maturity 5/6/27
            o Guarantors: Debtor, Randall Miller
            o Nature of Guaranty: Recourse



                                                  6
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123   Filed: 06/26/20      Entered: 06/26/20 13:20:39        Page 31 of
                                                35
While these guarantees have not been called, notices of default have been issued on the first two
loans on account of the Debtor’s bankruptcy proceeding, and notices of default are anticipated on
the remaining three loans for the same cause.

The inclusion of any litigation action in these Statements and Schedules does not constitute an
admission by the Debtors of liability, the validity of any litigation action, or the amount or
treatment of any claims, defenses, counterclaims, and cross-claims with respect to any litigation
action and the amount or treatment of any potential claim resulting from any litigation action
currently pending or that may arise in the future.

                                       Note to Schedule “G”

                            Executory Contracts and Unexpired Leases

The Debtor hereby reserves all rights to dispute the validity, status, or enforceability of any
contracts, agreements or leases set forth in Schedule G and to amend or supplement such Schedule
as necessary. The contracts, agreements and leases listed on Schedule G may not have taken effect
or be binding on any party and may have expired or been modified, amended, or supplemented
from time to time by various amendments, restatements, waivers, estoppel certificates, letter and
other documents, instruments and agreements which may not be listed therein.

Certain of the real property leases and contracts listed on Schedule G may contain renewal options,
guarantees of payments, options to purchase, rights of first refusal, rights to lease additional space
and other miscellaneous rights. Such rights, powers, duties and obligations are not set forth on
Schedule G.

The Debtor reserves all of his rights, claims and causes of action with respect to the contracts and
agreements listed on the Schedules, including the right to dispute or challenge the characterization
or the structure of any transaction, document, or instrument. Certain executory agreements may
not have been memorialized in writing and could be subject to dispute. Generally, executory
agreements that are oral in nature have not been included in the Schedules.

The listing of any contract on Schedule G does not constitute an admission by the Debtor as to the
validity of any such contract. The Debtor reserves the right to dispute the effectiveness of any such
contract listed on Schedule G or to amend Schedule G at any time to remove any contract.

Omission of a contract or agreement from Schedule G does not constitute an admission that such
omitted contract or agreement is not an executory contract or unexpired lease. The Debtor’s rights
under the Bankruptcy Code with respect to any such omitted contracts or agreements are not
impaired by the omission.

                                       Note to Schedule “I”

                                               Income




                                                  7
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123   Filed: 06/26/20      Entered: 06/26/20 13:20:39        Page 32 of
                                                35
The Debtor is currently employed by Pronto, an automotive safety technology firm that the Debtor
co-founded and in which the Debtor is currently an investor through a Simple Agreement for
Future Equity (“SAFE”) convertible note.

This schedule does not include cash interest income of de minimis value generated by various
investment accounts and other holdings of the Debtor. Through January 2020, the Debtor received
annual cash interest income on a loan to Fawn Park, LLC, a private entity that primarily holds real
estate and that, through family relationships, is an insider of the Debtor. The Debtor anticipates
this loan will be repaid in 2020, as such no future interest income is anticipated. It is for this reason
that the figure in Question 12 of this Schedule “I” differs from the figure in Question 11 of Form
122B.

The Debtor’s CLATs as described above generate dividend income from their holdings, but that
income is not included in this Schedule I as it is held in the trust and is not available to the Debtor
on a current basis.

                                        Note to Schedule “J”

                                               Expenses

The Debtor maintains a household consisting of himself, his fiancée, and his two sons, who live
with him part-time under a joint custody arrangement with their mother. Rent expense is shown as
zero as it has been prepaid through July 2020 on the primary residence, and through June 2020 on a
secondary residence, which will be vacated. The majority of the medical expenses are for the benefit
of the boys, incremental to the childcare and education expenses listed.

The Debtor also pays monthly retainers to his business manager and PR/project manager, as well
as occasional fees to a financial advisor. The Debtor’s stepmother is his business manager and
maintains his financial records. Due to his high profile, the Debtor requires the services of public
relations professionals and has retained his fiancée to manage his overall public relations effort as
well as various personal projects.

                                         Notes to Statements

Question 5: As described above, income is accruing to the various CLATs of which the Debtor is a
beneficiary, but such income is not available to the Debtor during the twenty-plus year term of
these irrevocable trusts. In 2018, the Debtor reported to tax authorities both income and losses from
sources other than wages that largely offset each other.

Question 6: During the 90 days prior to filing, the Debtor disbursed substantial amounts of cash.
The Debtor invested approximately $3.25M in SAFE notes issued by Pronto and by Home Studio,
a business owned by the Debtor’s fiancée. The Debtor also paid considerable legal fees owed and
a restitution payment held in escrow by defense counsel. The Debtor also funded professional fee
retainers for advisors whose services will be required during the pendency of the bankruptcy, and
prepaid rent. In addition, the Debtor purchased an automobile, which he subsequently gifted to his
fiancée. This gift is listed in the response to Question 13.


                                                    8
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123    Filed: 06/26/20      Entered: 06/26/20 13:20:39         Page 33 of
                                                 35
Questions 7 and 8: For purposes of these Statements, “insiders” include:

        Stefanie Olsen – mother of Debtor’s two children; also a Priority Unsecured Creditor

        Suzanna Musick – Debtor’s stepmother and business manager

        Victoria Pacchiana – Debtor’s fiancée and principal owner of Home Studio, in which the
         Debtor holds an investment in the form of a SAFE note.

        One70 – Partnership controlled by the Debtor’s brother

        Fawn Park LLC – Partnership controlled by the Debtor’s father and stepmother that owns
         the Debtor’s secondary residence, and which owes the Debtor $720,000 as of March 4,
         2020

        Pronto.ai – Technology company co-founded by Debtor. As of August 2019, Debtor
         resigned as CEO but remains an investor through a SAFE and is currently employed by the
         company.

Aside from the domestic support payments, most of the transfers to the insiders listed were in
exchange for what the Debtor believes to be reasonably equivalent value. The Debtor’s stepmother
and fiancée are providing services that the Debtor would otherwise have to obtain from outsiders.
Payments to Fawn Park are for rent on the Debtor’s primary residence. Transfers to One70, Home
Studio, and Pronto were in exchange for SAFE convertible notes. Certain transfers to the Debtor’s
stepmother in March 2019 were essentially pass-through transactions, in which the funds were
ultimately invested into Pronto SAFE notes for the Debtor’s benefit, transferred into the joint bank
accounts for the benefit of the Debtor’s children, or returned directly to the Debtor. The net
remaining amount of $35,000 is currently listed as a receivable in the response to Schedule “A/B”
Question 30.

The Debtor reserves the right to amend or supplement this list.

Question 11: The Debtor has various fee retainers in place with legal and other professionals.
Certain professionals applied pre-petition fees against their respective retainers in their
possession prior to the petition filing. The Debtor continues to seek confirmation of all such
transactions as of the petition date from all professionals holding retainers.

Question 14: The Debtor made contributions to the CLATs during 2018, which are not included
here.

Question 18: In January 2020, the Debtor liquidated his $8.0M interest in RAD Oakland Investco
LLC for cash proceeds of $6.2M, approximately $3.0M of which was invested in the Pronto SAFE
convertible note instrument. The remaining proceeds went to fund the Debtor’s legal fees,
professional retainers, and other accrued litigation-related expenses. In August 2019, the Debtor
sold his unvested equity in Pronto back to the company for its par value of $50.



                                                 9
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123   Filed: 06/26/20    Entered: 06/26/20 13:20:39        Page 34 of
                                                35
Question 28: The Debtor holds interests in various LLCs, some of which have furnished the
Debtor’s financial statements to other parties in connection with capital raising and other activities
by those LLCs. This list is not intended to be exhaustive, as the LLCs may have shared the
Debtor’s financials with additional parties unbeknownst to the Debtor.

Part 12: Portions of the Debtor’s Schedules and SOFA were filled in by Paladin Management;
however, Paladin did so under the direct supervision of Keller Benvenutti Kim LLP, Debtor’s
proposed bankruptcy counsel. Accordingly, Paladin does not constitute a “bankruptcy petition
preparer” under section 110(a)(1) of the Bankruptcy Code.

                                        General Disclaimer

The Debtor has prepared the Statement and Schedules based on the information reflected in the
Debtor’s books and records. However, inasmuch as the Debtor’s books and records have not
been audited, the Debtor cannot warrant the absolute accuracy of these documents. The Debtor
has made a diligent effort to complete these documents accurately and completely. To the extent
additional information becomes available that materially impacts the disclosures contained in the
Statement and/or Schedules, the Debtor will amend and supplement the Statement and
Schedules.




                                                  10
DOCS_SF:97023.3 05062/002
Case: 20-30242          Doc# 123   Filed: 06/26/20     Entered: 06/26/20 13:20:39         Page 35 of
                                                35
